       Case 4:19-cv-05866-HSG Document 42 Filed 11/19/20 Page 1 of 15



 1   GLORIA DAVIS
     charlestine31@gmail.com
 2   5601 Natomas Boulevard, Apt. 22203
     Sacramento, CA 95835
 3   Telephone: (707) 704-0094
 4   Plaintiff, In Propria Persona
 5
     HEATHER A. MORGAN (SB# 177425)
 6   AARON A. HAYES (SB# 236122)
     KACIE L. ZANASSI (SB# 294242)
 7   heathermorgan@gbgllp.com
     aaronhayes@gbgllp.com
 8   kaciezanassi@gbgllp.com
     GBG LLP
 9   601 Montgomery Street, Suite 1150
     San Francisco, CA 94111
10   Telephone: (415) 603-5000
     Facsimile: (415) 840-7210
11
     Attorneys for Defendant
12   KAISER FOUNDATION HOSPITALS
13

14                                   UNITED STATES DISTRICT COURT

15                                NORTHERN DISTRICT OF CALIFORNIA

16   GLORIA DAVIS,                                  Case No. 4:19-cv-05866-HSG
17                  Plaintiff,                      STIPULATION AND
                                                    PROTECTIVE ORDER
18            vs.
19   KAISER FOUNDATION HOSPITALS, DOES              Judge:       Hon. Haywood S. Gilliam, Jr.
     1-100,                                         Courtroom:   2
20
                    Defendants.
21

22

23

24

25

26

27

28
     Case No. 4:19-cv-05866-HSG                                            STIPULATION AND
                                                                          PROTECTIVE ORDER
     88785033.1
          Case 4:19-cv-05866-HSG Document 42 Filed 11/19/20 Page 2 of 15



 1   1.       PURPOSES AND LIMITATIONS
 2            Disclosure and discovery activity in this action are likely to involve production of
 3   confidential, proprietary, or private information for which special protection from public
 4   disclosure and from use for any purpose other than prosecuting this litigation may be warranted.
 5   Accordingly, the parties hereby stipulate to and petition the court to enter the following Stipulated
 6   Protective Order. The parties acknowledge that this Order does not confer blanket protections on
 7   all disclosures or responses to discovery and that the protection it affords from public disclosure
 8   and use extends only to the limited information or items that are entitled to confidential treatment
 9   under the applicable legal principles. The parties further acknowledge, as set forth in Section
10   12.3, below, that this Stipulated Protective Order does not entitle them to file confidential
11   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and
12   the standards that will be applied when a party seeks permission from the court to file material
13   under seal.
14   2.       DEFINITIONS
15            2.1    Challenging Party: a Party or Non-Party that challenges the designation of
16   information or items under this Order.
17            2.2    “CONFIDENTIAL” Information or Items: information (regardless of how it is
18   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule
19   of Civil Procedure 26(c).
20            2.3    Counsel (without qualifier): Outside Counsel of Record and House Counsel (as
21   well as their support staff).
22            2.4    Designating Party: a Party or Non-Party that designates information or items that
23   it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
24            2.5    Disclosure or Discovery Material: all items or information, regardless of the
25   medium or manner in which it is generated, stored, or maintained (including, among other things,
26   testimony, transcripts, and tangible things), that are produced or generated in disclosures or
27   responses to discovery in this matter.
28            2.6    Expert: a person with specialized knowledge or experience in a matter pertinent to
     Case No. 4:19-cv-05866-HSG                        -1-                           STIPULATION AND
                                                                                    PROTECTIVE ORDER
     88785033.1
          Case 4:19-cv-05866-HSG Document 42 Filed 11/19/20 Page 3 of 15



 1   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a
 2   consultant in this action.
 3            2.7    House Counsel: attorneys who are employees of a party to this action. House
 4   Counsel does not include Outside Counsel of Record or any other outside counsel.
 5            2.8    Non-Party: any natural person, partnership, corporation, association, or other legal
 6   entity not named as a Party to this action.
 7            2.9    Outside Counsel of Record: attorneys who are not employees of a party to this
 8   action but are retained to represent or advise a party to this action and have appeared in this action
 9   on behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.
10            2.10   Party: any party to this action, including all of its officers, directors, employees,
11   consultants, retained experts, and Outside Counsel of Record (and their support staffs).
12            2.11   Producing Party: a Party or Non-Party that produces Disclosure or Discovery
13   Material in this action.
14            2.12   Professional Vendors: persons or entities that provide litigation support services
15   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and
16   organizing, storing, or retrieving data in any form or medium) and their employees and
17   subcontractors.
18            2.13   Protected Material: any Disclosure or Discovery Material that is designated as
19   “CONFIDENTIAL.”
20            2.14   Receiving Party: a Party that receives Disclosure or Discovery Material from a
21   Producing Party.
22   3.       SCOPE
23            The protections conferred by this Stipulation and Order cover not only Protected Material
24   (as defined above), but also (1) any information copied or extracted from Protected Material; (2)
25   all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
26   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
27   However, the protections conferred by this Stipulation and Order do not cover the following
28   information: (a) any information that is in the public domain at the time of disclosure to a
     Case No. 4:19-cv-05866-HSG                         -2-                           STIPULATION AND
                                                                                     PROTECTIVE ORDER
     88785033.1
          Case 4:19-cv-05866-HSG Document 42 Filed 11/19/20 Page 4 of 15



 1   Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as
 2   a result of publication not involving a violation of this Order, including becoming part of the
 3   public record through trial or otherwise; and (b) any information known to the Receiving Party
 4   prior to the disclosure or obtained by the Receiving Party after the disclosure from a source who
 5   obtained the information lawfully and under no obligation of confidentiality to the Designating
 6   Party. Any use of Protected Material at trial shall be governed by a separate agreement or order.
 7   4.       DURATION
 8            Even after final disposition of this litigation, the confidentiality obligations imposed by
 9   this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court
10   order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all
11   claims and defenses in this action, with or without prejudice; and (2) final judgment herein after
12   the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
13   including the time limits for filing any motions or applications for extension of time pursuant to
14   applicable law.
15   5.       DESIGNATING PROTECTED MATERIAL
16            5.1    Exercise of Restraint and Care in Designating Material for Protection. Each Party
17   or Non-Party that designates information or items for protection under this Order must take care
18   to limit any such designation to specific material that qualifies under the appropriate standards.
19   The Designating Party must designate for protection only those parts of material, documents,
20   items, or oral or written communications that qualify – so that other portions of the material,
21   documents, items, or communications for which protection is not warranted are not swept
22   unjustifiably within the ambit of this Order.
23            Mass, indiscriminate, or routinized designations are prohibited. Designations that are
24   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
25   unnecessarily encumber or retard the case development process or to impose unnecessary
26   expenses and burdens on other parties) expose the Designating Party to sanctions.
27            If it comes to a Designating Party’s attention that information or items that it designated
28   for protection do not qualify for protection, that Designating Party must promptly notify all other
     Case No. 4:19-cv-05866-HSG                         -3-                           STIPULATION AND
                                                                                     PROTECTIVE ORDER
     88785033.1
       Case 4:19-cv-05866-HSG Document 42 Filed 11/19/20 Page 5 of 15



 1   Parties that it is withdrawing the mistaken designation.
 2            5.2    Manner and Timing of Designations. Except as otherwise provided in this Order
 3   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,
 4   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so
 5   designated before the material is disclosed or produced.
 6            Designation in conformity with this Order requires:
 7            (a)    for information in documentary form (e.g., paper or electronic documents, but
 8   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing
 9   Party affix the legend “CONFIDENTIAL” to each page that contains protected material. If only a
10   portion or portions of the material on a page qualifies for protection, the Producing Party also
11   must clearly identify the protected portion(s) (e.g., by making appropriate markings in the
12   margins).
13            A Party or Non-Party that makes original documents or materials available for inspection
14   need not designate them for protection until after the inspecting Party has indicated which
15   material it would like copied and produced. During the inspection and before the designation, all
16   of the material made available for inspection shall be deemed “CONFIDENTIAL.” After the
17   inspecting Party has identified the documents it wants copied and produced, the Producing Party
18   must determine which documents, or portions thereof, qualify for protection under this Order.
19   Then, before producing the specified documents, the Producing Party must affix the
20   “CONFIDENTIAL” legend to each page that contains Protected Material. If only a portion or
21   portions of the material on a page qualifies for protection, the Producing Party also must clearly
22   identify the protected portion(s) (e.g., by making appropriate markings in the margins).
23            (b)    for testimony given in deposition or in other pretrial or trial proceedings, that the
24   Designating Party identify on the record, before the close of the deposition, hearing, or other
25   proceeding, all protected testimony.
26            (c)    for information produced in some form other than documentary and for any other
27   tangible items, that the Producing Party affix in a prominent place on the exterior of the container
28   or containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a
     Case No. 4:19-cv-05866-HSG                        -4-                            STIPULATION AND
                                                                                     PROTECTIVE ORDER
     88785033.1
          Case 4:19-cv-05866-HSG Document 42 Filed 11/19/20 Page 6 of 15



 1   portion or portions of the information or item warrant protection, the Producing Party, to the
 2   extent practicable, shall identify the protected portion(s).
 3            5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
 4   designate qualified information or items does not, standing alone, waive the Designating Party’s
 5   right to secure protection under this Order for such material. Upon timely correction of a
 6   designation, the Receiving Party must make reasonable efforts to assure that the material is
 7   treated in accordance with the provisions of this Order.
 8   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
 9            6.1   Timing of Challenges. Any Party or Non-Party may challenge a designation of
10   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
11   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
12   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to
13   challenge a confidentiality designation by electing not to mount a challenge promptly after the
14   original designation is disclosed.
15            6.2   Meet and Confer. The Challenging Party shall initiate the dispute resolution
16   process by providing written notice of each designation it is challenging and describing the basis
17   for each challenge. To avoid ambiguity as to whether a challenge has been made, the written
18   notice must recite that the challenge to confidentiality is being made in accordance with this
19   specific paragraph of the Protective Order. The parties shall attempt to resolve each challenge in
20   good faith and must begin the process by conferring directly (in voice to voice dialogue; other
21   forms of communication are not sufficient) within 14 days of the date of service of notice. In
22   conferring, the Challenging Party must explain the basis for its belief that the confidentiality
23   designation was not proper and must give the Designating Party an opportunity to review the
24   designated material, to reconsider the circumstances, and, if no change in designation is offered,
25   to explain the basis for the chosen designation. A Challenging Party may proceed to the next
26   stage of the challenge process only if it has engaged in this meet and confer process first or
27   establishes that the Designating Party is unwilling to participate in the meet and confer process in
28   a timely manner.
     Case No. 4:19-cv-05866-HSG                         -5-                           STIPULATION AND
                                                                                     PROTECTIVE ORDER
     88785033.1
          Case 4:19-cv-05866-HSG Document 42 Filed 11/19/20 Page 7 of 15



 1            6.3    Judicial Intervention. If the Parties cannot resolve a challenge without court
 2   intervention, the Designating Party shall file and serve a motion to retain confidentiality under
 3   Civil Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) within 21 days
 4   of the initial notice of challenge or within 14 days of the parties agreeing that the meet and confer
 5   process will not resolve their dispute, whichever is earlier. Each such motion must be
 6   accompanied by a competent declaration affirming that the movant has complied with the meet
 7   and confer requirements imposed in the preceding paragraph. Failure by the Designating Party to
 8   make such a motion including the required declaration within 21 days (or 14 days, if applicable)
 9   shall automatically waive the confidentiality designation for each challenged designation. In
10   addition, the Challenging Party may file a motion challenging a confidentiality designation at any
11   time if there is good cause for doing so, including a challenge to the designation of a deposition
12   transcript or any portions thereof. Any motion brought pursuant to this provision must be
13   accompanied by a competent declaration affirming that the movant has complied with the meet
14   and confer requirements imposed by the preceding paragraph.
15            The burden of persuasion in any such challenge proceeding shall be on the Designating
16   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose
17   unnecessary expenses and burdens on other parties) may expose the Challenging Party to
18   sanctions. Unless the Designating Party has waived the confidentiality designation by failing to
19   file a motion to retain confidentiality as described above, all parties shall continue to afford the
20   material in question the level of protection to which it is entitled under the Producing Party’s
21   designation until the court rules on the challenge.
22   7.       ACCESS TO AND USE OF PROTECTED MATERIAL
23            7.1    Basic Principles. A Receiving Party may use Protected Material that is disclosed or
24   produced by another Party or by a Non-Party in connection with this case only for prosecuting,
25   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to
26   the categories of persons and under the conditions described in this Order. When the litigation has
27   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL
28   DISPOSITION).
     Case No. 4:19-cv-05866-HSG                        -6-                            STIPULATION AND
                                                                                     PROTECTIVE ORDER
     88785033.1
          Case 4:19-cv-05866-HSG Document 42 Filed 11/19/20 Page 8 of 15



 1            Protected Material must be stored and maintained by a Receiving Party at a location and
 2   in a secure manner that ensures that access is limited to the persons authorized under this Order.
 3            7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
 4   by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any
 5   information or item designated “CONFIDENTIAL” only to:
 6            (a)    the Receiving Party’s Outside Counsel of Record in this action, as well as
 7   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the
 8   information for this litigation and who have signed the “Acknowledgment and Agreement to Be
 9   Bound” that is attached hereto as Exhibit A;
10            (b)    the officers, directors, and employees (including House Counsel) of the Receiving
11   Party to whom disclosure is reasonably necessary for this litigation and who have signed the
12   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
13            (c)    Experts (as defined in this Order) of the Receiving Party to whom disclosure is
14   reasonably necessary for this litigation and who have signed the “Acknowledgment and
15   Agreement to Be Bound” (Exhibit A);
16            (d)    the court and its personnel;
17            (e)    court reporters and their staff, professional jury or trial consultants, mock jurors,
18   and Professional Vendors to whom disclosure is reasonably necessary for this litigation and who
19   have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
20            (f)    during their depositions, witnesses in the action to whom disclosure is reasonably
21   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
22   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed
23   deposition testimony or exhibits to depositions that reveal Protected Material must be separately
24   bound by the court reporter and may not be disclosed to anyone except as permitted under this
25   Stipulated Protective Order.
26            (g)    the author or recipient of a document containing the information or a custodian or
27   other person who otherwise possessed or knew the information.
28   8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
     Case No. 4:19-cv-05866-HSG                         -7-               STIPULATION AND [PROPOSED]
                                                                                   PROTECTIVE ORDER
     88785033.1
          Case 4:19-cv-05866-HSG Document 42 Filed 11/19/20 Page 9 of 15



 1   LITIGATION
 2            If a Party is served with a subpoena or a court order issued in other litigation that compels
 3   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party
 4   must:
 5            (a)    promptly notify in writing the Designating Party. Such notification shall include a
 6   copy of the subpoena or court order;
 7            (b)    promptly notify in writing the party who caused the subpoena or order to issue in
 8   the other litigation that some or all of the material covered by the subpoena or order is subject to
 9   this Protective Order. Such notification shall include a copy of this Stipulated Protective Order;
10   and
11            (c)    cooperate with respect to all reasonable procedures sought to be pursued by the
12   Designating Party whose Protected Material may be affected.
13            If the Designating Party timely seeks a protective order, the Party served with the
14   subpoena or court order shall not produce any information designated in this action as
15   “CONFIDENTIAL” before a determination by the court from which the subpoena or order
16   issued, unless the Party has obtained the Designating Party’s permission. The Designating Party
17   shall bear the burden and expense of seeking protection in that court of its confidential material –
18   and nothing in these provisions should be construed as authorizing or encouraging a Receiving
19   Party in this action to disobey a lawful directive from another court.
20   9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
21   LITIGATION
22            (a)    The terms of this Order are applicable to information produced by a Non-Party in
23   this action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in
24   connection with this litigation is protected by the remedies and relief provided by this Order.
25   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking
26   additional protections.
27            (b)    In the event that a Party is required, by a valid discovery request, to produce a
28   Non-Party’s confidential information in its possession, and the Party is subject to an agreement
     Case No. 4:19-cv-05866-HSG                         -8-                           STIPULATION AND
                                                                                     PROTECTIVE ORDER
     88785033.1
      Case 4:19-cv-05866-HSG Document 42 Filed 11/19/20 Page 10 of 15



 1   with the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
 2                   (1)     promptly notify in writing the Requesting Party and the Non-Party that
 3   some or all of the information requested is subject to a confidentiality agreement with a Non-
 4   Party;
 5                   (2)     promptly provide the Non-Party with a copy of the Stipulated Protective
 6   Order in this litigation, the relevant discovery request(s), and a reasonably specific description of
 7   the information requested; and
 8                   (3)     make the information requested available for inspection by the Non-Party.
 9            (c) If the Non-Party fails to object or seek a protective order from this court within 14
10   days of receiving the notice and accompanying information, the Receiving Party may produce the
11   Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely
12   seeks a protective order, the Receiving Party shall not produce any information in its possession
13   or control that is subject to the confidentiality agreement with the Non-Party before a
14   determination by the court. Absent a court order to the contrary, the Non-Party shall bear the
15   burden and expense of seeking protection in this court of its Protected Material.
16   10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
17            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
18   Material to any person or in any circumstance not authorized under this Stipulated Protective
19   Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the
20   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
21   Protected Material, (c) inform the person or persons to whom unauthorized disclosures were
22   made of all the terms of this Order, and (d) request such person or persons to execute the
23   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.
24   11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
25            MATERIAL
26            When a Producing Party gives notice to Receiving Parties that certain inadvertently
27   produced material is subject to a claim of privilege or other protection, the obligations of the
28   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
     Case No. 4:19-cv-05866-HSG                        -9-                            STIPULATION AND
                                                                                     PROTECTIVE ORDER
     88785033.1
      Case 4:19-cv-05866-HSG Document 42 Filed 11/19/20 Page 11 of 15



 1   provision is not intended to modify whatever procedure may be established in an e-discovery
 2   order that provides for production without prior privilege review. Pursuant to Federal Rule of
 3   Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a
 4   communication or information covered by the attorney-client privilege or work product
 5   protection, the parties may incorporate their agreement in the stipulated protective order
 6   submitted to the court.
 7   12.      MISCELLANEOUS
 8            12.1   Right to Further Relief. Nothing in this Order abridges the right of any person to
 9   seek its modification by the court in the future.
10            12.2   Right to Assert Other Objections. By stipulating to the entry of this Protective
11   Order no Party waives any right it otherwise would have to object to disclosing or producing any
12   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no
13   Party waives any right to object on any ground to use in evidence of any of the material covered
14   by this Protective Order.
15            12.3   Filing Protected Material. Without written permission from the Designating Party
16   or a court order secured after appropriate notice to all interested persons, a Party may not file in
17   the public record in this action any Protected Material. A Party that seeks to file under seal any
18   Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
19   under seal pursuant to a court order authorizing the sealing of the specific Protected Material at
20   issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request
21   establishing that the Protected Material at issue is privileged, protectable as a trade secret, or
22   otherwise entitled to protection under the law. If a Receiving Party's request to file Protected
23   Material under seal pursuant to Civil Local Rule 79-5(d) is denied by the court, then the
24   Receiving Party may file the information in the public record pursuant to Civil Local Rule 79-5(e)
25   unless otherwise instructed by the court.
26   13.      FINAL DISPOSITION
27            Within 60 days after the final disposition of this action, as defined in paragraph 4, each
28   Receiving Party must return all Protected Material to the Producing Party or destroy such
     Case No. 4:19-cv-05866-HSG                          -10-                         STIPULATION AND
                                                                                     PROTECTIVE ORDER
     88785033.1
      Case 4:19-cv-05866-HSG Document 42 Filed 11/19/20 Page 12 of 15


 1   material. As used in this subdivision, "all Protected Material" includes all copies, abstracts,

2    compilations, summaries, and any other format reproducing or capturing any of the Protected

 3   Material. Whether the Protected Material is returned or destroyed, the Receiving Party must

4    submit a written certification to the Producing Party (and, if not the same person or entity, to the

 5   Designating Party) by the 60 day deadline that (1) identifies (by category, where appropriate) all

 6   the Protected Material that was returned or destroyed and (2) affirms that the Receiving Party has

 7   not retained any copies, abstracts, compilations, summaries or any other format reproducing or

 8   capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled to

 9   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,

10   legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work
                                                                                '- ' ·1

11   product, and consultant and expert work product, even if such materials contain Protected

12   Material. Any such archival copies that contain or constitute Protected Material remain subject to

13   this Protective Order as set forth in Section 4 (DURATION).

14            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

15   DATED:       ll l 06 1        a.ow                                                       I

16
                                                          ~.......__,..   GLORIA DAVIS
17                                                                           Plaintiff

18   DATED: - - - - - - -- - -                           GBGLLP

19
20                                                       BY:_ _ __ _ _ _ _ _ _ _ _ __
                                                                 KACIE L. ZANASSI
21
                                                         Attorneys for Defendant
22                                                       KAISER FOUNDATION HOSPITALS

23

24
25

26
27

28
     Case No. 4:19-cv-05866-HSG                        -11-               STIPULATION AND [PROPOSED]
                                                                                   PROTECTIVE ORDER
     88785033.1
      Case 4:19-cv-05866-HSG Document 42 Filed 11/19/20 Page 13 of 15



 1   material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,
 2   compilations, summaries, and any other format reproducing or capturing any of the Protected
 3   Material. Whether the Protected Material is returned or destroyed, the Receiving Party must
 4   submit a written certification to the Producing Party (and, if not the same person or entity, to the
 5   Designating Party) by the 60 day deadline that (1) identifies (by category, where appropriate) all
 6   the Protected Material that was returned or destroyed and (2) affirms that the Receiving Party has
 7   not retained any copies, abstracts, compilations, summaries or any other format reproducing or
 8   capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled to
 9   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
10   legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work
11   product, and consultant and expert work product, even if such materials contain Protected
12   Material. Any such archival copies that contain or constitute Protected Material remain subject to
13   this Protective Order as set forth in Section 4 (DURATION).
14            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
15   DATED: ______________________
16                                                       ____________________________________
                                                                     GLORIA DAVIS
17                                                                      Plaintiff
18   DATED: November 16, 2020                            GBG LLP
19

20                                                       BY:          /s/ Kacie L. Zanassi
                                                                      KACIE L. ZANASSI
21
                                                         Attorneys for Defendant
22                                                       KAISER FOUNDATION HOSPITALS
23

24

25

26

27

28
     Case No. 4:19-cv-05866-HSG                       -11-                           STIPULATION AND
                                                                                    PROTECTIVE ORDER
     88785033.1
      Case 4:19-cv-05866-HSG Document 42 Filed 11/19/20 Page 14 of 15



 1                                       ORDER
 2            PURSUANT TO STIPULATION, IT IS SO
 3   ORDERED. DATED: 11/19/2020
 4

 5                                                ____________________________________
                                                         Hon. Haywood S. Gilliam, Jr
 6                                                    Judge, United States District Court
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case No. 4:19-cv-05866-HSG            -12-                        STIPULATION AND
                                                                      PROTECTIVE ORDER
     88785033.1
      Case 4:19-cv-05866-HSG Document 42 Filed 11/19/20 Page 15 of 15



 1                                                EXHIBIT A
 2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3            I, _____________________________ [print or type full name], of _________________
 4   [print or type full address], declare under penalty of perjury that I have read in its entirety and
 5   understand the Stipulated Protective Order that was issued by the United States District Court for
 6   the Northern District of California on ____________ in the case of Gloria Davis v. Kaiser
 7   Foundation Hospitals et al., Case No. 4:19-cv-05866-HSG. I agree to comply with and to be
 8   bound by all the terms of this Stipulated Protective Order and I understand and acknowledge that
 9   failure to so comply could expose me to sanctions and punishment in the nature of contempt. I
10   solemnly promise that I will not disclose in any manner any information or item that is subject to
11   this Stipulated Protective Order to any person or entity except in strict compliance with the
12   provisions of this Order.
13            I further agree to submit to the jurisdiction of the United States District Court for the
14   Northern District of California for the purpose of enforcing the terms of this Stipulated Protective
15   Order, even if such enforcement proceedings occur after termination of this action.
16            I hereby appoint __________________________ [print or type full name] of
17   _______________________________________ [print or type full address and telephone
18   number] as my California agent for service of process in connection with this action or any
19   proceedings related to enforcement of this Stipulated Protective Order.
20   Date: ______________________________________
21   City and State where sworn and signed: _________________________________
22   Printed name: _______________________________
23

24   Signature: __________________________________
25

26

27

28
     Case No. 4:19-cv-05866-HSG                         -13-                           STIPULATION AND
                                                                                      PROTECTIVE ORDER
     88785033.1
